Title: To Thomas Jefferson from Thomas Leiper, 12 February 1809
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philada. Febry. 12th. 1809
                  
                  You set higher and their is no doubt but you most see further but we who most judge from what we see cannot be reconciled to the proceeding at Washington a month ago and those of the present day indeed it is impossible in the nature of things both can be right—
                  Wilson C Nicholas resolutions and the Inforsing Act I cannot concieve Two things more opposite to each other and both adopted by the same people within the month—
                  We were given to understand that it was necessary to strenghen the hands of Goverment and with that view had a Town Meeting on the 23d Ultimo the proceedings of which you are in possession—The opposition called another meeting their object was to hurrass the Goverment altho’ they give it out their only object was a repeal of the embargo law their numbers could not exceed 1000 we with a View of preventing their publishing what was not the sense of the City & County attended some 15. or 18,000 strong and confirmed the proceedings of the 23d. But Wilson C Nicholas & Co resolutions amounts to this that the 1000 were correct and the 18,000 incorrect that I do deny is my present opinion But I still hope the Senate well correct the errors of the House of Representatives if they do not I hope you will Clap a stoper on their proceedings Unless you are posest of other information then is given in our News papers—
                  In letters I have seen from Washington which they assign as a reason for their present proceedings in Congress that the Tories in the Legislatere of Massachusetts had paralized them—this is one of the worst reasons they could give for if a small part of the Union can repeal a Law there is an end to all Goverment—and for the time to come congress most pass no Law without consulting Pickering and Gore & the Junto in Boston or Pinkney may Consult Caning which is about the same thing—My opinion of Our Enemies I give in the first Column of the Aurora of the 25th of last month which was my intention to have made them very public by giving them at the town Meeting—I wish they were adopted than then we should have no difference but with our rely enemy which is Bretain and she will remain such to the end of her Chaper or I am very much mistaken—with respect and esteem I am Yours most Sincerely
                  
                     Thomas Leiper
                     
                  
               